DETAILED ACTION
In the response to this Office action, the Office respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Office in prosecuting this application.

The examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider each of the cited references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage disclosed by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set April 14, 2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 11-14, 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll-Carrillo et al (US 2009/0262088 A1), hereinafter Moll, in view of Quatrochi et al (US 2009/0233771 A1), Brown (US 2014/0025654 A1), and Baldwin et al (US 2014/0047045 A1).
As to claim 1: Moll discloses an apparatus (Figs. 1-28, “an apparatus”; Abstract, claim 1) comprising: 
a processor (Figs. 1-28, “a processor 313”; ¶0057, claim 1); 
a communication platform comprising a user interface (Figs. 1-28, “a communication platform 705/1700” comprising a user interface; Abstract, ¶0028, 0076, 0133);
a non-transitory computer-readable medium comprising computer-executable instructions that when executed by the processor (Figs. 1-28, “a non-transitory 
receive athletic activity notifications indicating that there are scheduled events within a predefined distance of a location of a user (Figs. 13, 17, 23-24, 28 show receiving athletic activity notifications indicating that there are scheduled events within a predefined distance of a location of a user, for example, at a Boulder location and a map interface shows the scheduled events within a predefined distance; ¶0141-0154, wherein “The device may further determine and display the relative locations of two or more users along a route, e.g., during a challenge”), wherein each athletic activity notification includes a threshold amount of attendees (Fig. 17, 24, 28, ¶0135, “a predetermined playlist may be provided based on the training program in which the user or athlete is participating” represents a threshold amount of attendees in the location of the boulder; ¶0135) and further wherein the athletic activity notifications are received in chronological order and include a data output displaying a total cumulative number of responses from users on the user interface for display on a display device, where the user interface has a first end and a second end (Fig. 13, 23, 28, the athletic activity notifications are received in chronological order on “the user interface 2810/2310” for display on “a display device 1710”, where the user interface has a first end and a second end, wherein the playlist represents a total cumulative number of responses from users whom accepts the invitation, for example, a total cumulative number of response from four users whom accepts the invitation to join the challenge; ¶0011, 0039, 0104-0105, 0118, 0135-0154), the total cumulative number of responses from 
populate the user interface with the athletic activity notifications received by the communication platform in chronological order (Figs. 17-23 shows populating the user interface 2310 with the athletic activity notifications received by the communication platform in chronological order; ¶0104-0105, 0141-0154);
determine by the communication platform the cumulative number of positive responses for the most recently-received athletic activity notification meets the predetermined threshold amount of attendees (Figs. 13, 17, 23-24, 28  show determine by the communication platform the cumulative number of positive responses for the most recently-received athletic activity notification meets the predetermined threshold amount of attendees; ¶0104-0105, 0135-0154), and in response, change the most recently-received athletic activity notification from a first display state to a second display state (Figs. 13-14, 23-28 show change the most recently-received athletic activity notification from a first display state to a second display state; ¶0102-0121, 0145-0146),
receive a first user input, and in response, display a message interface (Figs. 13A-13F, receive a first user input, and in response, display a message interface; ¶0102-0124).     
Moll does not expressly disclose the athletic activity notifications received in chronological order, with a most recently-received athletic activity notification positioned at the first end, and in responses, change the most recently-received athletic activity notification from a first display to a second display. However, Moll mentions (¶0152) that 
Moll and Quatrochi do not expressly disclose change the most-received athletic activity notification from a first display state to a second display state confirm the future scheduled athletic activity is proceeding as planned. However, Brown teaches a communication platform is configured to display a future scheduled event is proceeding as planned when a most-received event commitment reaches a predetermined threshold (Figs. 1-10, “a communication platform 118” is configured to display a future scheduled event is proceeding as planned when a most-received event commitment 
Moll, Quatrochi, and Brown do not expressly disclose the total cumulative number of responses from users includes a cumulative number of negative responses. However, Baldwin teaches a communication platform is configured to display a total cumulative number of responses from users includes a cumulative number of negative responses (Figs. 1-7, “a communication platform 100” is configured to display a total cumulative number of responses from users includes a cumulative number of negative responses; ¶0041, 0058). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Moll, Quatrochi, and Brown to include a cumulative of negative responses into the total cumulative responses, such that the total cumulative number of responses includes a cumulative number of positive responses and a cumulative number of negative responses as taught by Baldwin. The motivation would have been in order to identify the users whose responses to invitations are shown to the viewing user via the page and a notification of 
As to claim 2: Moll discloses wherein the user interface further comprises a locked display element that does not change position when navigating through the user interface along a first axis, wherein the locked display element is configured to display a status of an athletic activity associated with the scheduled events (Figs. 19-22, a locked display element that does not change position when navigating through the user interface along the first axis, wherein the locked display element is configured to display a status of an athletic activity associated with the scheduled events; ¶0138-0140).  
As to claim 3: Moll discloses wherein the status comprises a location and time of the athletic activity (Figs. 23, 28; ¶0141-0146).  
As to claim 4: Moll discloses wherein the locked display element is located at the second end of the user interface (Figs. 19-22; ¶0138-0140).  
As to claim 5: Claim 5 is a dependent claim of claim 1. The prior arts Moll and Quatrochi further disclose claim limitation of the user interface comprises: 3U.S. Application No. 15/608,412Atty. Docket No. 215127.02265/14-0468US03CON 
a UI display surface having a length extending between a first end and a second end along a first axis (Moll: Fig. 24, “a UI display surface 2410” having a length extending between a first end and a second end along a first axis), and a width along a second axis perpendicular to the first axis (Moll: Fig. 24, a width along a second axis perpendicular to the first axis), the width of the UI display surface configured to be equal to a width of the display device along the second axis (Quatrochi: Figs. 17-40, a width of 
a first display level positioned between the first end and a transition point, and having a first plurality of display positions stacked along the first axis (Moll: Fig. 24, a first display level positioned between the first end and a transition point, and having a first plurality of display positions stacked along the first axis); and a second display level positioned between the transition point and the second end, and having a second plurality of display positions aligned along the second axis (Moll: Fig. 24, a second display level positioned between the transition point and the second end, and having a second plurality of display positions aligned along the second axis). In addition, the same motivation is used as the rejection of claim 5.  
As to claim 6: Moll discloses wherein the first plurality of display positions extend across an entirety of the width of the user interface (Fig. 24).  
As to claim 7: Moll discloses wherein an athletic activity notification, from the athletic activity notifications, comprises an invitation to participate in scheduled event that includes an athletic activity (Figs. 13A-13F, ¶0011-0012, 0108-0113).
As to claim 11: Claim 11 is another version claim of claim 1. The combination of the prior arts Moll, Quatrochi, Brown, and Baldwin further disclose a computer-readable storage medium storing computer-readable instructions that, when executed by a processor (Moll: Figs. 2-28, “a computer-readable medium 315” storing computer-executable instructions that, when executed by “a processor 311”; ¶0056-0068; Quatrochi: Figs. 2-3, “a computer-readable medium 315” storing computer-executable 
transmit from a communication platform an electronic invitation to a plurality of users, the invitation comprising an invite to participate in a future scheduled athletic activity within a detected, predefined distance of locations of the plurality of users and identifying a predetermined threshold amount of required acceptances for the scheduled athletic activity (Moll: Figs. 1,13-14, 17, 23-24, 28, transmit from a communication platform an electronic invitation to a plurality of users, the invitation comprising an invite to participate in a future scheduled athletic activity within a detected, predefined distance of locations of the plurality of users and identifying a predetermined threshold amount of required acceptances for the scheduled athletic activity; ¶0011-0012, 0103-0135, “a predetermined playlist may be provided based on the training program in which the user or athlete is participating” represents a predetermined  threshold amount of required acceptances for the scheduled athletic activity in the location of the boulder; Quatrochi: Figs. 13-14, ¶0011-0012, 0099-0103; Brown: Figs. 1-10, ¶0014, 0024-0027, 0044, 0117-0145; Baldwin: Figs. 1-7, transmit an electronic invitation to a plurality of users; Abstract, ¶0003-0009); 
generate, in response, a user interface, having a first end and a second end, configured to be both viewable and interacted with by each of the plurality of users (Moll: Figs. 14A-14F, 28, a user interface, having a first end and a second end, configured to be both viewable and interacted with by each of the plurality of users; ¶0115-0121, 0146-0152, “Some messages may further include a prompt for requesting 
receive responses by the communication platform from at least a portion of the plurality of users, wherein the responses include an acceptance and a preferred position from at least a first user and a second user of the plurality of users in chronological order (Moll: Figs. 14A-14F, 17, 23-24, 28, generate, in response, a user interface, having a first end and a second end, configured to be both viewable and interacted with by each of the plurality of users, receive acceptances from at least a portion of the plurality of users including an acceptance and a preferred position from at least a first user and a second user of the plurality of users in chronological order; ¶0115-0121, 0141-0154, wherein each categories represents the plurality of users have been accepted for challenge, display the plurality of users in chronological order; Quatrochi: Figs. 2, 73-84,; ¶0149-0151; Brown: Figs. 1-10, Figs. 1-10; ¶0014, 0024-0027, 0044, 0117-0145; Baldwin: Figs. 1-7, receive responses from at least a portion of the plurality of users, wherein the responses include an acceptance from at least a first user and a second user; ¶0021-0028), 
populating the user interface with acceptances received from the at least first and second users in chronological order, with a most recently-received acceptance positioned at the first end (Moll: Figs. 14A-14F, 23, populating the user interface with acceptances received from the at least first and second users in chronological order; ¶0115-0121, 0141-0146; Quatrochi: Figs. 14A-14F, populating the user interface with acceptances received from the at least first and second users in chronological order, 
confirm by the communication platform the number of acceptances received from the at least first and second users meets the predetermined threshold amount (Moll: Figs. 14A-14F, 17, 24, confirm by the communication platform the number of acceptances received from the at least first and second users meets the predetermined threshold amount; ¶0115-0121; Quatrochi: Figs. 14A-14F, ¶0105-0112; Brown: Figs. 1-10, Figs. 1-10; ¶0014, 0024-0027, 0044, 0117-0145), and in response;
change the most recently-received athletic activity notification from a first display to a second display state confirming the future scheduled athletic activity is proceeding as planned (Moll: Figs. 14A-14B, 17, 23-24, change the most recently-received athletic activity notification from a first display to a second display; Fig. 28 shows confirming the future scheduled athletic activity is proceeding as planned; ¶ 0141-0152; Brown: Figs. 1-10, ¶0014, 0024-0027, 0044, 0117-0145); and 
receive a first user input through the user interface, in a direction along the first axis in a direction towards the second end causing the user interface to display a message input interface (Moll: Figs. 14A-14F, ¶0115-0121; Quatrochi: Figs. 14A-14F, ¶0105-0112). In addition, the same motivation is used as the rejection of claim 11.
As to claim 12: Claim 12 is a dependent claim of claim 11. The prior art Moll and Quatrochi further disclose claim limitation of an acceptance received from a user, of at least two users of the plurality of users, comprises a preference of a position on a sports team for the athletic activity (Moll: Figs. 14A-14F show an acceptance received from a user, of at least two users of the plurality of users, comprises a preference of a position 
As to claim 13: Moll discloses a UI display surface having a length extending between a first end and a second end along a first axis of a horizontal plane, and a width along a second axis perpendicular to the first axis, the width of the UI configured to be equal to a width of a first display level positioned between the first end and a transition point (Moll: Fig. 24, “a UI display surface 2410” having a length extending between a first end and a second end along a first axis of a horizontal plane, and a width along a second axis perpendicular to the first axis, the width of the UI configured to be equal to a width of a first display level positioned between the first end and a transition point), and having a first plurality of display positions stacked along the first axis; and a second display level positioned between the transition point and the second end, and having a second plurality of display positions aligned along the second axis (Moll: Fig. 24 shows a first plurality of display positions stacked along the first axis; and a second display level positioned between the transition point and the second end, and having a second plurality of display positions aligned along the second axis).  
As to claim 14: Moll discloses wherein a locked display element on the UI display surface is further configured to provide updated performance data of at least one of the first or the second user during the athletic activity (Figs. 19-22, a locked 
As to claim 16: Moll discloses wherein the first plurality of display positions extend across an entire width of the user interface (Fig. 24 shows the first plurality of display positions extend across an entire width of the user interface).

Claim(s) 8-9, 15, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll-Carrillo et al (US 2009/0262088 A1), in view of Quatrochi et al (US 2009/0233771 A1), Brown (US 2014/0025654 A1), and Baldwin et al (US 2014/0047045 A1), hereinafter Molls as applied to claims 5, 11, 13 above, and further in view of Bostrom et al (US 2011/0047492 A1).
As to claim 8: Moll discloses wherein the computer-executable instructions when executed by the processor further cause the processor to at least: 
receive a first user input through the user interface in a direction along the first axis towards the second end (Fig. 14F, receive a first user input through the user interface in a direction along the first axis towards the second end).
Molls does not expressly disclose receive a first user input through the user interface in a direction along the first axis towards the second end, in response, display older athletic activity notifications by transitioning one or more athletic activity notifications from the second display level to the first display level and removing one or more newer athletic activity notifications from the user interface. However, Bostrom teaches an apparatus comprises a user interface, wherein the user interface includes a 
As to claim 9: Molls does not expressly disclose wherein an athletic activity notification, when transitioned from the first display level to the second display level, is truncated. However, Bostrom teaches an apparatus comprises a user interface, wherein the user interface includes a first display level and a second display level (Figs. 1, 4, “an apparatus 100” comprises “a user interface 400”, wherein the user interface includes a first display level and a second display level), an athletic activity notification, when transitioned from the first display level to the second display level, is truncated (Figs. 4, 6, “an athletic activity notification Tina Mills”, when transitioned from the first display level to the second display level, is truncated by dragging “a scroll bar 605” from a first end to a second end). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Molls to truncate an athletic activity notification into the second display level when the athletic activity notification is transitioned from the first display level to the second display level as taught by Bostrom. The motivation would have been in order to have a user interface configured to display the identified favorite contacts in one or more contact widgets based at least in part on the determination (Bostrom: Abstract). 
As to claim 15: Moll discloses wherein the second plurality of display positions are populated in chronological order (Figs. 14A-14F).
Molls does not expressly disclose the second plurality of display positions are populated in chronological order with a most recent acceptance displayed within a leftmost display position from the second plurality of display positions. However, 
As to claim 17: Claim 17 is a dependent claim of claim 14. The prior arts Moll and Brown further disclose claim limitation of receive at least one message from at least one of the first user, the second user, or a third user of the plurality of users that is not an acceptance of the invite (Moll: Figs. 13-14, 14, 23-24; ¶0115-0151; Baldwin: Figs. 1-7, “a communication platform 100” is configured to display a total cumulative number of responses from users includes a cumulative number of negative responses; ¶0041, 0058)  and in responses, determine that the first plurality of display positions are all populated, and in response (Moll: Figs. 13-14, 23, 28, receive at least one message from at least one of the first user, the second user, or a third user of the plurality of 
Molls does not expressly disclose individually populating the second plurality of display positions with the at least one message in a chronological order; receive a second user input through the user interface in a direction along the first axis towards the second end, and in response, display older acceptances by transitioning one or more acceptances from the second display level to the first display level and removing one or more newer acceptances from the user interface. However, Bostrom teaches an apparatus comprises a user interface, wherein the user interface includes a first display level and a second display level (Figs. 1, 4, “an apparatus 100” comprises “a user interface 400”, wherein the user interface includes a first plurality of display positions, and a second plurality of display positions), wherein individually populating the second plurality of display positions with the at least one message in a chronological order; receive a second user input through the user interface in a direction along the first axis towards the second end, and in response, display older acceptances by transitioning one or more acceptances from the second display level to the first display level and removing one or more newer acceptances from the user interface (Figs. 4, 6 show individually populating the second plurality of display positions with the at least one message in a chronological order; receive a second user input through the user interface in a direction along the first axis towards the second end by dragging “a scroll bar 605”, and in response, display older acceptances by transitioning one or more acceptances from the second display level to the first display level and removing one or more newer acceptances from the user interface, wherein the older acceptance “Tina 
As to claim 19: Molls does not expressly disclose wherein an acceptance, when transitioned from the first display level to the second display level, is truncated. However, Bostrom teaches an apparatus comprises a user interface, wherein the user interface includes a first display level and a second display level (Figs. 1, 4, “an apparatus 100” comprises “a user interface 400”, wherein the user interface includes a . 

Claim(s) 10, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll-Carrillo et al (US 2009/0262088 A1), in view of Quatrochi et al (US 2009/0233771 A1), Brown (US 2014/0025654 A1), and Baldwin et al (US 2014/0047045 A1), hereinafter Molls as applied to claims 1, 11 above, and further in view of Gueorguiev (US 2014/0028565 A1).
As to claims 10, 18: Molls does not expressly disclose wherein the first display state is a first color and the second display state is a second color. However, Gueorguiev teaches an apparatus comprises a UI interface including a first display and a second display state (Figs. 1-2, “an apparatus 100b” comprises “a UI interface 200a/200b” including “a first display state 210a/230a” and “a second display state 210b/230b”), wherein the first display state is a first color and the second display state is a second color (Fig. 2 show the first display state is a first color and the second display .
 
Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moll-Carrillo et al (US 2009/0262088 A1), in view of Quatrochi et al (US 2009/0233771 A1), Brown (US 2014/0025654 A1), and Baldwin et al (US 2014/0047045 A1), hereinafter Molls as applied to claim 11 above, and further in view of Davisson et al (US 2015/0382076 A1).
As to claim 20: Molls does not expressly disclose wherein a background of a display position corresponds to an actual or preferred position to a user, from the at least two users of the plurality of users, from which an acceptance is received. However, Davisson teaches an apparatus for receiving an acceptances indicating that there are scheduled events within an actual or preferred position to a user (Figs. 1-5, “an apparatus 200” for receiving an acceptance indicating that there are scheduled events within an actual or preferred position to a user; ¶0080-0086), wherein a background of a display position corresponds to the actual or preferred position to a user with the acceptance is received (Figs. 4-6, a background of a display position correspond to the actual or preferred position to a user with the acceptance is received). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Molls to change a background of 

Response to Arguments
Applicant’s arguments on April 14, 2021 have been considered but are moot in view of new ground(s) rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584.  The examiner can normally be reached on 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 57127229632963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/LIN LI/
Primary Examiner, Art Unit 2693